Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 1 of 15 Page ID #:156



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10    STEVEN GINSBURG, an individual,              Case No. 8:19-cv-01645-DOC-JDE
  11                        Plaintiff,                Hon. David O. Carter
                                                      Courtroom 9D
  12    vs.
                                                      Magistrate Judge: Hon. John D. Early
  13    DIAMOND RESORTS
        INTERNATIONAL MARKETING,                      STIPULATION AND PROPOSED
  14    INC.; and DOES 1-50, inclusive,               PROTECTIVE ORDER
  15                    Defendants.
  16
  17                                                 Trial: October 20, 2020
  18
  19          Based on the parties’ Stipulation (Dkt. 34), the Court finds as follows.
  20
       1.     PURPOSES AND LIMITATIONS
  21
              Discovery in this action is likely to involve production of confidential,
  22
       proprietary or private information for which special protection from public
  23
       disclosure and from use for any purpose other than pursuing this litigation may be
  24
       warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  25
       enter the following Stipulated Protective Order. The parties acknowledge that this
  26
       Order does not confer blanket protections on all disclosures or responses to
  27
       discovery and that the protection it affords from public disclosure and use extends
  28

                                                                   STIPULATION AND PROPOSED
                                                                              PROTECTIVE ORDER
                                                                   Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 2 of 15 Page ID #:157



   1   only to the limited information or items that are entitled to confidential treatment
   2   under the applicable legal principles.
   3          2.     GOOD CAUSE STATEMENT
   4          This action is likely to involve trade secrets, confidential financial
   5   information, and other valuable research, commercial, financial and/or proprietary
   6   information for which special protection from public disclosure and from use for
   7   any purpose other than prosecution of this action is warranted. Such confidential
   8   and proprietary materials and information consist of, among other things,
   9   confidential business or financial information, including profit and loss
  10   information, sales goals, or other confidential research, development, or
  11   commercial information (including information implicating privacy rights of third
  12   parties), information otherwise generally unavailable to the public, or which may be
  13   privileged or otherwise protected from disclosure under state or federal statutes,
  14   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  15   information, to facilitate the prompt resolution of disputes over confidentiality of
  16   discovery materials, to adequately protect information the parties are entitled to
  17   keep confidential, to ensure that the parties are permitted reasonable necessary uses
  18   of such material in preparation for and in the conduct of trial, to address their
  19   handling at the end of the litigation, and serve the ends of justice, a protective order
  20   for such information is justified in this matter. It is the intent of the parties that
  21   information will not be designated as confidential for tactical reasons and that
  22   nothing be so designated without a good faith belief that it has been maintained in a
  23   confidential, non-public manner, and there is good cause why it should not be part
  24   of the public record of this case.
  25          3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
  26                 PROCEDURE
  27          The parties further acknowledge, as set forth in Section 14.3, below, that this
  28   Stipulated Protective Order does not entitle them to file confidential information

                                                                      STIPULATION AND PROPOSED
                                                  -2-                            PROTECTIVE ORDER
                                                                      Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 3 of 15 Page ID #:158



   1   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   2   and the standards that will be applied when a party seeks permission from the court
   3   to file material under seal. There is a strong presumption that the public has a right
   4   of access to judicial proceedings and records in civil cases. In connection with non-
   5   dispositive motions, good cause must be shown to support a filing under seal. See
   6   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
   7   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
   8   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
   9   stipulated protective orders require good cause showing), and a specific showing of
  10   good cause or compelling reasons with proper evidentiary support and legal
  11   justification, must be made with respect to Protected Material that a party seeks to
  12   file under seal. The parties’ mere designation of Disclosure or Discovery Material
  13   as CONFIDENTIAL does not— without the submission of competent evidence by
  14   declaration, establishing that the material sought to be filed under seal qualifies as
  15   confidential, privileged, or otherwise protectable—constitute good cause.
  16         Further, if a party requests sealing related to a dispositive motion or trial,
  17   then compelling reasons, not only good cause, for the sealing must be shown, and
  18   the relief sought shall be narrowly tailored to serve the specific interest to be
  19   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
  20   2010). For each item or type of information, document, or thing sought to be filed
  21   or introduced under seal, the party seeking protection must articulate compelling
  22   reasons, supported by specific facts and legal justification, for the requested sealing
  23   order. Again, competent evidence supporting the application to file documents
  24   under seal must be provided by declaration.
  25         Any document that is not confidential, privileged, or otherwise protectable in
  26   its entirety will not be filed under seal if the confidential portions can be redacted.
  27   If documents can be redacted, then a redacted version for public viewing, omitting
  28   only the confidential, privileged, or otherwise protectable portions of the document,

                                                                    STIPULATION AND PROPOSED
                                                 -3-                           PROTECTIVE ORDER
                                                                    Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 4 of 15 Page ID #:159



   1   shall be filed. Any application that seeks to file documents under seal in their
   2   entirety should include an explanation of why redaction is not feasible.
   3          4.     DEFINITIONS
   4          4.1    Action: means and refers to the above-captioned lawsuit entitled
   5   Steven Ginsburg v. Diamond Resorts International Marketing, Inc., Case No. 8:19-
   6   cv-01645-DOC-JDE, in United States District Court – Central District of
   7   California, and any appeal from the Action, through final judgment.
   8          4.2    Challenging Party: a Party or Non-Party that challenges the
   9   designation of information or items under this Order.
  10          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
  11   how it is generated, stored or maintained) or tangible things that qualify for
  12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  13   the Good Cause Statement.
  14          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  15   their support staff).
  16          4.5    Designating Party: a Party or Non-Party that designates information or
  17   items that it produces in disclosures or in responses to discovery as
  18   “CONFIDENTIAL.”
  19          4.6    Disclosure or Discovery Material: all items or information, regardless
  20   of the medium or manner in which it is generated, stored, or maintained (including,
  21   among other things, testimony, transcripts, and tangible things), that are produced
  22   or generated in disclosures or responses to discovery.
  23          4.7    Expert: a person with specialized knowledge or experience in a matter
  24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  25   an expert witness or as a consultant in this Action.
  26          4.8    House Counsel: attorneys who are employees of a party to this Action.
  27   House Counsel does not include Outside Counsel of Record or any other outside
  28   counsel.

                                                                   STIPULATION AND PROPOSED
                                                -4-                           PROTECTIVE ORDER
                                                                   Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 5 of 15 Page ID #:160



   1         4.9    Non-Party: any natural person, partnership, corporation, association or
   2   other legal entity not named as a Party to this action.
   3         4.10 Outside Counsel of Record: attorneys who are not employees of a
   4   party to this Action but are retained to represent a party to this Action and have
   5   appeared in this Action on behalf of that party or are affiliated with a law firm that
   6   has appeared on behalf of that party, and includes support staff.
   7         4.11 Party: any party to this Action, including all of its officers, directors,
   8   employees, consultants, retained experts, and Outside Counsel of Record (and their
   9   support staffs).
  10         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
  11   Discovery Material in this Action.
  12         4.13 Professional Vendors: persons or entities that provide litigation
  13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  15   and their employees and subcontractors.
  16         4.14 Protected Material: any Disclosure or Discovery Material that is
  17   designated as “CONFIDENTIAL.”
  18         4.15    Receiving Party: a Party that receives Disclosure or Discovery
  19   Material from a Producing Party.
  20         5.     SCOPE
  21         The protections conferred by this Stipulation and Order cover not only
  22   Protected Material (as defined above), but also (1) any information copied or
  23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  24   compilations of Protected Material; and (3) any testimony, conversations, or
  25   presentations by Parties or their Counsel that might reveal Protected Material.
  26         Any use of Protected Material at trial shall be governed by the orders of the
  27   trial judge and other applicable authorities. This Order does not govern the use of
  28   Protected Material at trial.

                                                                   STIPULATION AND PROPOSED
                                                -5-                           PROTECTIVE ORDER
                                                                   Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 6 of 15 Page ID #:161



   1         6.     DURATION
   2         Once a case proceeds to trial, information that was designated as
   3   CONFIDENTIAL or maintained pursuant to this protective order used or
   4   introduced as an exhibit at trial becomes public and will be presumptively available
   5   to all members of the public, including the press, unless compelling reasons
   6   supported by specific factual findings to proceed otherwise are made to the trial
   7   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
   8   “good cause” showing for sealing documents produced in discovery from
   9   “compelling reasons” standard when merits-related documents are part of court
  10   record). Accordingly, the terms of this protective order do not extend beyond the
  11   commencement of the trial.
  12         7.     DESIGNATING PROTECTED MATERIAL
  13         7.1    Exercise of Restraint and Care in Designating Material for
  14                Protection. Each Party or Non-Party that designates information or
  15   items for protection under this Order must take care to limit any such designation to
  16   specific material that qualifies under the appropriate standards. The Designating
  17   Party must designate for protection only those parts of material, documents, items
  18   or oral or written communications that qualify so that other portions of the material,
  19   documents, items or communications for which protection is not warranted are not
  20   swept unjustifiably within the ambit of this Order.
  21         Mass, indiscriminate or routinized designations are prohibited. Designations
  22   that are shown to be clearly unjustified or that have been made for an improper
  23   purpose (e.g., to unnecessarily encumber the case development process or to
  24   impose unnecessary expenses and burdens on other parties) may expose the
  25   Designating Party to sanctions.
  26         If it comes to a Designating Party’s attention that information or items that it
  27   designated for protection do not qualify for protection, that Designating Party must
  28   promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                  STIPULATION AND PROPOSED
                                                -6-                          PROTECTIVE ORDER
                                                                  Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 7 of 15 Page ID #:162



   1         7.2    Manner and Timing of Designations. Except as otherwise provided in
   2   this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
   3   that qualifies for protection under this Order must be clearly so designated before
   4   the material is disclosed or produced.
   5         Designation in conformity with this Order requires:
   6                (a) for information in documentary form (e.g., paper or electronic
   7   documents, but excluding transcripts of depositions or other pretrial or trial
   8   proceedings), that the Producing Party affix at a minimum, the legend
   9   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  10   contains protected material. If only a portion of the material on a page qualifies for
  11   protection, the Producing Party also must clearly identify the protected portion(s)
  12   (e.g., by making appropriate markings in the margins).
  13         A Party or Non-Party that makes original documents available for inspection
  14   need not designate them for protection until after the inspecting Party has indicated
  15   which documents it would like copied and produced. During the inspection and
  16   before the designation, all of the material made available for inspection shall be
  17   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  18   documents it wants copied and produced, the Producing Party must determine
  19   which documents, or portions thereof, qualify for protection under this Order. Then,
  20   before producing the specified documents, the Producing Party must affix the
  21   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  22   portion of the material on a page qualifies for protection, the Producing Party also
  23   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  24   in the margins).
  25                (b) for testimony given in depositions that the Designating Party
  26   identifies the Disclosure or Discovery Material on the record, before the close of
  27   the deposition all protected testimony.
  28                (c) for information produced in some form other than documentary and

                                                                  STIPULATION AND PROPOSED
                                                 -7-                         PROTECTIVE ORDER
                                                                  Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 8 of 15 Page ID #:163



   1   for any other tangible items, that the Producing Party affix in a prominent place on
   2   the exterior of the container or containers in which the information is stored the
   3   legend “CONFIDENTIAL.” If only a portion or portions of the information
   4   warrants protection, the Producing Party, to the extent practicable, shall identify the
   5   protected portion(s).
   6         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   7   failure to designate qualified information or items does not, standing alone, waive
   8   the Designating Party’s right to secure protection under this Order for such
   9   material. Upon timely correction of a designation, the Receiving Party must make
  10   reasonable efforts to assure that the material is treated in accordance with the
  11   provisions of this Order.
  12         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  13         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
  14   designation of confidentiality at any time that is consistent with the Court’s
  15   Scheduling Order.
  16         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
  17   resolution process under Local Rule 37-1 et seq.
  18         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
  19   joint stipulation pursuant to Local Rule 37-2.
  20         8.4 The burden of persuasion in any such challenge proceeding shall be on
  21   the Designating Party. Frivolous challenges, and those made for an improper
  22   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  23   parties) may expose the Challenging Party to sanctions. Unless the Designating
  24   Party has waived or withdrawn the confidentiality designation, all parties shall
  25   continue to afford the material in question the level of protection to which it is
  26   entitled under the Producing Party’s designation until the Court rules on the
  27   challenge.
  28   ///

                                                                   STIPULATION AND PROPOSED
                                                -8-                           PROTECTIVE ORDER
                                                                   Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 9 of 15 Page ID #:164



   1         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
   2         9.1    Basic Principles. A Receiving Party may use Protected Material that is
   3   disclosed or produced by another Party or by a Non-Party in connection with this
   4   Action only for prosecuting, defending or attempting to settle this Action. Such
   5   Protected Material may be disclosed only to the categories of persons and under the
   6   conditions described in this Order. When the Action has been terminated, a
   7   Receiving Party must comply with the provisions of section 15 below (FINAL
   8   DISPOSITION).
   9         Protected Material must be stored and maintained by a Receiving Party at a
  10   location and in a secure manner that ensures that access is limited to the persons
  11   authorized under this Order.
  12         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  13   otherwise ordered by the court or permitted in writing by the Designating Party, a
  14   Receiving Party may disclose any information or item designated
  15   “CONFIDENTIAL” only to:
  16                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  17   well as employees of said Outside Counsel of Record to whom it is reasonably
  18   necessary to disclose the information for this Action;
  19                (b) the officers, directors, and employees (including House Counsel) of
  20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  21                (c) Experts (as defined in this Order) of the Receiving Party to whom
  22   disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24                (d) the court and its personnel;
  25                (e) court reporters and their staff;
  26                (f) professional jury or trial consultants, mock jurors, and Professional
  27   Vendors to whom disclosure is reasonably necessary for this Action and who have
  28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                  STIPULATION AND PROPOSED
                                                 -9-                         PROTECTIVE ORDER
                                                                  Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 10 of 15 Page ID #:165



    1                (g) the author or recipient of a document containing the information or
    2   a custodian or other person who otherwise possessed or knew the information;
    3                (h) during their depositions, witnesses, and attorneys for witnesses, in
    4   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    5   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
    6   they will not be permitted to keep any confidential information unless they sign the
    7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    8   agreed by the Designating Party or ordered by the court. Pages of transcribed
    9   deposition testimony or exhibits to depositions that reveal Protected Material may
   10   be separately bound by the court reporter and may not be disclosed to anyone
   11   except as permitted under this Stipulated Protective Order; and
   12                (i) any mediators or settlement officers and their supporting personnel,
   13   mutually agreed upon by any of the parties engaged in settlement discussions.
   14         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   15                PRODUCED IN OTHER LITIGATION
   16         If a Party is served with a subpoena or a court order issued in other litigation
   17   that compels disclosure of any information or items designated in this Action as
   18   “CONFIDENTIAL,” that Party must:
   19                (a) promptly notify in writing the Designating Party. Such notification
   20   shall include a copy of the subpoena or court order;
   21                (b) promptly notify in writing the party who caused the subpoena or
   22   order to issue in the other litigation that some or all of the material covered by the
   23   subpoena or order is subject to this Protective Order. Such notification shall include
   24   a copy of this Stipulated Protective Order; and
   25                (c) cooperate with respect to all reasonable procedures sought to be
   26   pursued by the Designating Party whose Protected Material may be affected. If the
   27   Designating Party timely seeks a protective order, the Party served with the
   28   subpoena or court order shall not produce any information designated in this action

                                                                    STIPULATION AND PROPOSED
                                                 - 10 -                        PROTECTIVE ORDER
                                                                    Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 11 of 15 Page ID #:166



    1   as “CONFIDENTIAL” before a determination by the court from which the
    2   subpoena or order issued, unless the Party has obtained the Designating Party’s
    3   permission. The Designating Party shall bear the burden and expense of seeking
    4   protection in that court of its confidential material and nothing in these provisions
    5   should be construed as authorizing or encouraging a Receiving Party in this Action
    6   to disobey a lawful directive from another court.
    7         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
    8                BE PRODUCED IN THIS LITIGATION
    9                (a) The terms of this Order are applicable to information produced by a
   10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   11   produced by Non-Parties in connection with this litigation is protected by the
   12   remedies and relief provided by this Order. Nothing in these provisions should be
   13   construed as prohibiting a Non-Party from seeking additional protections.
   14                (b) In the event that a Party is required, by a valid discovery request, to
   15   produce a Non-Party’s confidential information in its possession, and the Party is
   16   subject to an agreement with the Non-Party not to produce the Non-Party’s
   17   confidential information, then the Party shall:
   18                       (1) promptly notify in writing the Requesting Party and the Non-
   19   Party that some or all of the information requested is subject to a confidentiality
   20   agreement with a Non-Party;
   21                       (2) promptly provide the Non-Party with a copy of the
   22   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   23   reasonably specific description of the information requested; and
   24                       (3) make the information requested available for inspection by
   25   the Non-Party, if requested.
   26                (c) If the Non-Party fails to seek a protective order from this court
   27   within 14 days of receiving the notice and accompanying information, the
   28   Receiving Party may produce the Non-Party’s confidential information responsive

                                                                    STIPULATION AND PROPOSED
                                                - 11 -                         PROTECTIVE ORDER
                                                                    Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 12 of 15 Page ID #:167



    1   to the discovery request. If the Non-Party timely seeks a protective order, the
    2   Receiving Party shall not produce any information in its possession or control that
    3   is subject to the confidentiality agreement with the Non-Party before a
    4   determination by the court. Absent a court order to the contrary, the Non-Party shall
    5   bear the burden and expense of seeking protection in this court of its Protected
    6   Material.
    7         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
    8                MATERIAL
    9         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   10   Protected Material to any person or in any circumstance not authorized under this
   11   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   12   writing the Designating Party of the unauthorized disclosures, (b) use its best
   13   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
   14   person or persons to whom unauthorized disclosures were made of all the terms of
   15   this Order, and (d) request such person or persons to execute the “Acknowledgment
   16   an Agreement to Be Bound” attached hereto as Exhibit A.
   17         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
   18                OTHERWISE PROTECTED MATERIAL
   19         When a Producing Party gives notice to Receiving Parties that certain
   20   inadvertently produced material is subject to a claim of privilege or other
   21   protection, the obligations of the Receiving Parties are those set forth in Federal
   22   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   23   whatever procedure may be established in an e-discovery order that provides for
   24   production without prior privilege review. Pursuant to Federal Rule of Evidence
   25   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   26   of a communication or information covered by the attorney-client privilege or work
   27   product protection, the parties may incorporate their agreement in the stipulated
   28   protective order submitted to the court.

                                                                   STIPULATION AND PROPOSED
                                                   - 12 -                     PROTECTIVE ORDER
                                                                   Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 13 of 15 Page ID #:168



    1         14.    MISCELLANEOUS
    2         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
    3   person to seek its modification by the Court in the future.
    4         14.2 Right to Assert Other Objections. By stipulating to the entry of this
    5   Protective Order, no Party waives any right it otherwise would have to object to
    6   disclosing or producing any information or item on any ground not addressed in
    7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    8   any ground to use in evidence of any of the material covered by this Protective
    9   Order.
   10         14.3 Filing Protected Material. A Party that seeks to file under seal any
   11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   12   may only be filed under seal pursuant to a court order authorizing the sealing of the
   13   specific Protected Material. If a Party’s request to file Protected Material under seal
   14   is denied by the court, then the Receiving Party may file the information in the
   15   public record unless otherwise instructed by the court.
   16         15.    FINAL DISPOSITION
   17         After the final disposition of this Action, as defined in paragraph 6, within 60
   18   days of a written request by the Designating Party, each Receiving Party must
   19   return all Protected Material to the Producing Party or destroy such material. As
   20   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   21   compilations, summaries, and any other format reproducing or capturing any of the
   22   Protected Material. Whether the Protected Material is returned or destroyed, the
   23   Receiving Party must submit a written certification to the Producing Party (and, if
   24   not the same person or entity, to the Designating Party) by the 60-day deadline that
   25   (1) identifies (by category, where appropriate) all the Protected Material that was
   26   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   27   copies, abstracts, compilations, summaries or any other format reproducing or
   28   capturing any of the Protected Material. Notwithstanding this provision, Counsel

                                                                      STIPULATION AND PROPOSED
                                                 - 13 -                          PROTECTIVE ORDER
                                                                      Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 14 of 15 Page ID #:169



    1   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    2   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    3   and trial exhibits, expert reports, attorney work product, and consultant and expert
    4   work product, even if such materials contain Protected Material. Any such archival
    5   copies that contain or constitute Protected Material remain subject to this Protective
    6   Order as set forth in Section 6 (DURATION).
    7         16.    VIOLATION
    8         Any violation of this Order may be punished by appropriate measures
    9   including, without limitation, contempt proceedings and/or monetary sanctions.
   10
   11         Based on the Parties’ Stipulation (Dkt. 34), and good cause appearing
   12   therefor, IT IS SO ORDERED.
   13
   14
        DATED: May 20, 2020                     _________________________________
   15                                           JOHN D. EARLY
                                                United States Magistrate Judge
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                     STIPULATION AND PROPOSED
                                                 - 14 -                         PROTECTIVE ORDER
                                                                     Case No. 8:19-cv-01645-DOC-JDE
Case 8:19-cv-01645-DOC-JDE Document 35 Filed 05/20/20 Page 15 of 15 Page ID #:170



    1                                          EXHIBIT A
    2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
                I, ______________________________, of
    4
        _____________________________________ [print or type full address], declare
    5
        under penalty of perjury that I have read in its entirety and understand the
    6
        Protective Order that was issued by the United States District Court for the Central
    7
        District of California on ____________________ in the case of Ginsburg v.
    8
        Diamond Resorts International Marketing, Inc., Case No. 8:19-cv-01645-DOC-
    9
        JDE. I agree to comply with and to be bound by all the terms of this Protective
   10
        Order and I understand and acknowledge that failure to so comply could expose me
   11
        to sanctions and punishment in the nature of contempt. I solemnly promise that I
   12
        will not disclose in any manner any information or item that is subject to this
   13
        Protective Order to any person or entity except in strict compliance with the
   14
        provisions of this Protective Order.
   15
                I further agree to submit to the jurisdiction of the United States District
   16
        Court for the Central District of California for the purpose of enforcing the terms of
   17
        this Protective Order, even if such enforcement proceedings occur after termination
   18
        of this action.
   19
                I hereby appoint ____________________________ of
   20
        ___________________ ______________________________________ as my
   21
        California agent for service of process in connection with this action or any
   22
        proceedings related to enforcement of this Protective Order.
   23
        Date:
   24
        City and State where sworn and signed:
   25
   26   Signature:
   27
   28   Printed name:

                                                                     STIPULATION AND PROPOSED
                                                  - 15 -                        PROTECTIVE ORDER
                                                                     Case No. 8:19-cv-01645-DOC-JDE
